               Case 1:19-cr-00676-PGG Document 55 Filed 10/08/20 Page 1 of 1
                                           U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                   October 8, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:   United States v. Alexei Saab, 19 Cr. 676 (PGG)

Dear Judge Gardephe:

        The Government writes to respectfully request a two-week adjournment of the deadline for the
filing of the Government’s brief under Section 4 of the Classified Information Procedures Act (“CIPA”),
which is currently due on October 15, 2020. The measures in place to address the COVID-19 pandemic
have disrupted the operations necessary to complete the preparation of the requisite declarations
accompanying the Government’s CIPA Section 4 motion in this case. More specifically, certain
Government officials have not yet been able to obtain necessary clearances and review documents
underlying the declarations in question, in part due to a reduced in-person work schedule brought on by
the COVID-19 pandemic. In order to allow for the Government officials to complete these materials, the
Government respectfully requests that the Court adjourn the deadline for the submission of its CIPA
Section 4 brief until October 29, 2020.

       Defense counsel consents to this request.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney

                                                   By: s/_______________
                                                      Jessica Fender
                                                      Michael Krouse
                                                      Jason A. Richman
                                                      Assistant United States Attorneys
                                                      (212) 637-2276 / 2279 / 2589

cc:    Defense Counsel        (by ECF)
